 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8     LEANDRA CARDENAS, an individual                    Case No. 1:18-cv-01429-LJO-SKO

 9                       Plaintiff,                       ORDER GRANTING IN PART THE
                                                          PARTIES’ STIPULATED REQUEST
10
               vs.                                        (Doc. 21)
11
       BETHESDA LUTHERAN
12     COMMUNITIES, INC., a Wisconsin
       Corporation
13
                          Defendant.
14
       _____________________________________/
15
                                                   ORDER
16
            On September 13, 2019, the parties filed a “Joint Stipulation to Continue Discovery
17
     Deadlines” (the “First Stipulation”) seeking a modification of the scheduling order to enlarge all
18

19 deadlines, except the pretrial conference and trial dates, by approximately 60 days. (Doc. 19.) The

20 parties stated they were unable to complete depositions by the October 1, 2019 non-expert discovery

21 deadline and were “scheduling the remaining depositions for early October.” (Id. at 2.) The Court

22
     denied the First Stipulation without prejudice, as the parties’ failure to complete depositions by the
23
     deadline set forth in the scheduling order, without further explanation, did not show good cause to
24
     enlarge the remaining deadlines, and because the parties’ proposed dates did not allow the Court
25
     adequate time to rule on dispositive motions prior to the pretrial conference. (Doc. 20.)
26
27          On September 30, 2019, the parties filed a renewed stipulation (the “Second Stipulation”)

28 including more details regarding their failure to complete depositions by the October 1, 2019 non-
     expert discovery deadline, and requesting that all dates, including the pretrial conference and trial
 1

 2 dates, be extended. (Doc. 21.) In the Second Stipulation, the parties represent that they have

 3 scheduled Plaintiff’s deposition for October 18, 2019, and are in the process of scheduling a

 4 deposition for another witness in October, and explain that they are unable to disclose experts until

 5
     after they complete the depositions. (Id. at 2–3.)
 6
            The parties request that the Court modify the scheduling order dates as follows:
 7

 8      Event                             Current date                  Proposed Date or Deadline
 9      Non-Expert Discovery Cut-off      October 1, 2019               December 2, 2019
10      Expert Disclosures Deadline       October 1, 2019               December 2, 2019
11      Rebuttal Expert Disclosures
                                          October 18, 2019              December 18, 2019
        Deadline
12      Expert Discovery Cut-off
                                          November 1, 2019              January 10, 2020
13      Non-Dispositive Motions
                                          November 15, 2019             January 15, 2020
        filing deadline
14
        Non-Dispositive Motions
                                          December 18, 2019             February 18, 2020
15      hearing deadline
        Dispositive Motion filing
16                                        November 15, 2019             January 15, 2020
        deadline
        Dispositive Motion hearing
17                                        January 8, 2020               March 11, 2020
        deadline
18      Settlement Conference
                                          October 24, 2019              No continuance requested
19      Pre-Trial Conference
                                          March 4, 2020                 April 1, 2020 or as soon
20                                                                      thereafter as permitted by the
21                                                                      Court
        Trial
22                                        April 28, 2020                May 5, 2020 or as soon

23                                                                      thereafter as permitted by the

24                                                                      Court

25
            Based on the parties’ representations in the Second Stipulation, the Court finds good cause
26
27 to extend the non-expert discovery deadline to October 18, 2019, to allow the parties time to

28 complete their depositions and any additional discovery, and to extend the expert disclosures,

                                                          2
     rebuttal expert disclosures, and expert discovery deadlines accordingly. The parties failed to show
 1

 2 good cause to extend the remaining deadlines, however, and those deadlines will not be extended.

 3            Accordingly, IT IS HEREBY ORDERED that:

 4            The non-expert discovery deadline is EXTENDED to October 18, 2019, the expert
 5
     disclosures deadline is EXTENDED to October 25, 2019, the rebuttal expert disclosures deadline is
 6
     EXTENDED to November 1, 2019, and the expert discovery deadline is EXTENDED to November
 7
     8, 2019. All other dates and deadlines remain unchanged.
 8

 9

10 IT IS SO ORDERED.

11
     Dated:     September 30, 2019                              /s/   Sheila K. Oberto             .
12                                                    UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
